By the Court, E. Darwin Smith, J.
The plaintiffs’ bank is located in the town of G-eneseo, where it was assessed, and must, for the purposes of taxation, be deemed a resident. The assessors, therefore, had jurisdiction of the person of the plaintiff and of the subject matter, tlio description, amount and value of their property liable to taxation. In assessing the plaintiff at the full amount of the capital of the bank, they acted within their jurisdiction, and if they erred, the error was a judicial one which could have been reviewed upon certiorari, but clearly cannot be reviewed in a collateral suit or proceeding. The asséssors held that the plaintiff was liable to bo assessed upon the whole amount of its capital stock. In this they *2334 differed, in opinion, with the Court of Appeals of this state and with the Supreme Court of the United States, in several cases. (Bank of Commerce v. New York City, 2 Black. 620. 2 Wallace, 200.) But the assessment was not void because it was erroneous. This question was distinctly decided in Van Kleeck v. Woodruff, and Foster v. Wanwyck, (not reported,) as Judge Bacon states in the case of Swift v. The City of Poughkeepsie, (37 N. Y. Rep. 512,) and in Barhyte v. Shepard, (35 id. 238.) I cannot see why the case of Swift v. The City of Poughkeepsie does not conclusively cover this case. It is true that was an action by a stockholder of a bank, who, under the act of 1866, was clearly liable to taxation for the full value of his stock in the bank, and this is an action by the bank for an assessment against the bank. But the opinion of Judge Bacon, which was concurred in by the whole Court of Appeals, in principle, covers both cases, and decides definitively and settles the question conclusively, and, I think, properly, that no action will lie to recover of the county, or of a municipal corporation, money collected or received upon or for a tax based upon an erroneous assessment. If the assessors have acquired no jurisdiction of the person, the case of The People, ex rel. Mygatt v. The Supervisors of Chenango, (11 N. Y. Rep. 563,) still gives an action against them; but, when they have such jurisdiction, this case of Swift v. The City Poughkeepsie, holds that no suit can be maintained against any person for the imposition or collection of a tax erroneously imposed. It is, therefore, our duty to reverse the judgment rendered in this case. Whether the plaintiff has any remedy for the recovery of the money received by the defendants without right and according to what now, in the light of decisions since made, was a clear mistake of law, other than an appeal to the justice of the board of supervisors, is a question we are not called upon to decide.
*234[Monroe General Term,
March 1, 1869.
The dictum, or suggestion in The People v. Reddy, (43 Barb. 544,) that an action would lie in such a case, was added to a finished opinion at the suggestion of one of my brethren, without due examination, and is doubtless mistaken.
The judgment must be reversed, and a new trial granted.
E. Darwin Smith, Johnson and J. C. Smith, Justices,]